Citation Nr: 0906293	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-36 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for an eye disorder, 
claimed as visual impairment.  

3.  Entitlement to service connection for a left leg 
disability.  

4.  Entitlement to service connection for a right leg 
disability.  

5.  Entitlement to service connection for a left arm and 
shoulder disability.  

6.  Entitlement to service connection for a right arm and 
shoulder disability.  

7.  Entitlement to service connection for the residual 
effects of chemical exposure, to include paints.  

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1962 to August 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico, denying the Veteran's claims of 
service connection.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge in December 2008 at 
the RO in Albuquerque, New Mexico.  A written transcript of 
that hearing was prepared and a copy has been incorporated 
into the record of evidence.  

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the Veteran currently has a hearing loss 
disorder that manifested as a result of his military service.  

2.  The Veteran's left leg disability did not manifest as a 
result of his military service.  

3.  The Veteran's right leg disability did not manifest as a 
result of his military service.  

4.  The Veteran's eye disorder, claimed as visual impairment, 
did not manifest as a result of his military service, to 
include as due to exposure to paint and other chemicals.  

5.  The Veteran's left arm and shoulder disability did not 
manifest as a result of his military service.  

6.  The Veteran's right arm and shoulder disability did not 
manifest as a result of his military service.  

7.  The competent medical evidence of record does not suggest 
that the Veteran currently has any disorders or illnesses 
related to exposure to paint and other chemicals.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  The criteria for service connection for a left leg 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).  

3.  The criteria for service connection for a right leg 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).  

4.  The criteria for service connection for an eye disorder, 
claimed as visual impairment, have not been met.  38 U.S.C.A. 
§§ 1110, 5103(a), 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

5.  The criteria for service connection for a left arm and 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103(a), 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  

6.  The criteria for service connection for a right arm and 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).  

7.  The criteria for service connection for the residual 
effects of chemical exposure, to include paints, have not 
been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied for all of the issues 
on appeal, except for the issue of service connection for 
residuals of chemical exposure, by way of letters sent to the 
Veteran in December 2003 and March 2004 that fully addressed 
all notice elements and were sent prior to the initial RO 
decision in this matter of June 2004.  The letters informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The duty to notify for the remaining issue of chemical 
exposure was satisfied in a November 2005 letter.  Even 
though this letter was not provided to the Veteran until 
after the initial RO decision, the Veteran was not 
prejudiced, as the claim was readjudicated in subsequent 
supplemental statements of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case (SOC) or SSOC, is 
sufficient to cure a timing defect).  

The Veteran was provided with a letter notifying him of the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) in a March 2006 letter.  
While this letter was not sent until after the initial RO 
decision, as noted above, the claim was subsequently 
readjudicated so the Veteran was not prejudiced.  In any 
event, because the claims are being denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
Veteran.  See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the Veteran's claims of service connection because 
there is no evidence satisfying the second or third McLendon 
criteria described above.  Specifically, there is no evidence 
suggesting that any of the Veteran's claims, aside from the 
Veteran's own opinions, may be linked in any way to his 
military service.  There is also no evidence suggesting that 
the Veteran sustained a disease or injury while in service 
related to any of his current claims.  

Also, regarding the Veteran's claims of service connection 
for hearing loss and exposure to chemicals, to include paint, 
there is no evidence to satisfy the first McLendon criteria 
discussed above.  Specifically, there is no competent medical 
evidence of record suggesting that the Veteran currently 
suffers from any residuals due to chemical exposure, or that 
the Veteran currently suffers from a hearing loss disability.  

Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  VA has obtained the records of the 
Veteran's outpatient treatment with VA as well.  VA has also 
obtained a copy of the Veteran's Social Security 
Administration (SSA) records.   Significantly, neither the 
appellant nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



Relevant Laws and Regulations for Service Connection Claims

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as an organic disease of 
the nervous system and arthritis, becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss, due to noise exposure 
during his military service.  However, the evidence of record 
establishes that the Veteran did not suffer a hearing loss 
disability as a result of his military service.  As such, 
service connection is not warranted.  

The Veteran's service medical records establish that the 
Veteran did not suffer from hearing loss during his military 
service.  An audiological evaluation was performed as part of 
the Veteran's August 1962 enlistment examination.  According 
to this evaluation, pure tone thresholds, in decibels (dB), 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
0
0
LEFT
5
-10
-5
5
-5

Additional audiometric examination was performed as part of 
the Veteran's August 1964 separation examination as well.  
According to this evaluation, pure tone thresholds, in dB, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
10
5
LEFT
-5
-10
-10
0
-10

The above evidence does not indicate that the Veteran 
suffered from hearing loss during his military service.  In 
fact, the Veteran performed better on his separation 
audiometric examination, indicating that there was no 
deterioration of the Veteran's hearing during his military 
service.  

The first post-service evidence of hearing loss is an August 
1999 treatment note.  According to this note, the Veteran 
sought treatment for complaints of right ear pain and 
decreased hearing for the past week and left ear decreased 
hearing for the past 2 days.  The examiner diagnosed the 
Veteran with otitis externa superimposed on impacted cerumen 
(ear wax).  The Veteran was referred to the ear wax clinic, 
and there is no record of the Veteran seeking follow up 
treatment.  The Veteran subsequently denied hearing loss in a 
June 2000 outpatient treatment note.  

A November 2003 VA new patient consultation note is also of 
record.  Among other health issues, the Veteran reported 
experiencing hearing loss during this consultation.  Upon 
examination, however, the Veteran was not assigned a 
diagnosis of hearing loss.  Rather, the VA physician noted 
that the Veteran had ear wax in both ears that was 
obstructing the Veteran's ears.  There is no medical evidence 
of record suggesting that the Veteran has ever in fact been 
diagnosed with a hearing loss disability.  

The Board has considered the testimony provided by the 
Veteran.  According to the Veteran's December 2008 hearing 
testimony, it was his contention that he suffers from hearing 
loss that is related to a number of loud explosions emanating 
from rockets that were taking off within a half mile of him 
while in the military.  However, the evidence of record does 
not suggest that the Veteran is competent to provide such a 
medical opinion.  As a lay person, the Veteran is not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a determination as to etiology)).  Therefore, the 
Board does not find the Veteran's opinion on this matter to 
be sufficiently credible to warrant a grant of service 
connection.  

Furthermore, the medical evidence of record directly 
contradicts the Veteran's assertions.  As previously 
discussed, the Veteran's audiometric examination at the time 
of separation indicated that the Veteran did not suffer from 
a hearing loss disability at the time.  In fact, his results 
were illustrative of better hearing than the results recorded 
at the time of enlistment.  Therefore, the Board has relied 
on the medical evidence of record establishing that the 
Veteran's hearing did not deteriorate during military 
service, rather than the Veteran's opinion, in making its 
final determination.  

In conclusion, there must be a current diagnosis of a 
disorder, as well as evidence of in-service incurrence of a 
disorder, for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  In the present case, 
there is no evidence of either criterion.  Without a medical 
diagnosis of the disorder for which benefits are being 
sought, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Likewise, without any 
evidence of the in-service incurrence of a disorder, the 
Veteran's claim must be denied.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hearing loss must be denied.

Eye Disorder, Claimed as Visual Impairment

The Veteran contends that he is entitled to service 
connection for visual impairment.  However, the evidence of 
record establishes that the Veteran's current eye disorder is 
not related to his military service.  As such, service 
connection is not warranted.  

The Veteran's service medical records are silent of any 
treatment for, or complaints of, an eye disorder.  According 
to the Veteran's August 1964 separation examination, the 
Veteran's eyes were normal at the time of separation.  His 
field of vision was also described as normal, as he was found 
to have 20/20 vision in each eye.  The Veteran reported that 
he wore glasses from the age of 9 to 13 years, but he had not 
worn glasses since that time.  In the Veteran's report of 
medical history accompanying this examination, the Veteran 
indicated that his health was good and that he did not then, 
nor had he ever, suffered from eye trouble.  Based on this 
information, the Board concludes that the Veteran's current 
eye disorder did not manifest during his military service.  

The first medical evidence of record pertaining to the 
Veteran's right eye is from December 1992.  The Veteran 
sought treatment for a sensation of a foreign body in his 
right eye for the past 2 days.  The Veteran reported that he 
was grinding metal 2 days earlier when he felt something hit 
his eye.  The December 1992 optometry report notes that no 
foreign body was found in the Veteran's eye.  However, the 
Veteran was noted to have a moderately large pterygium 
encroaching upon his pupil.  A subsequent May 1996 VA 
progress note indicates that the pterygium was not 
interfering with the Veteran's vision at that time.  An 
opinion was not offered relating this disorder to the 
Veteran's military service.  

A November 1998 optometry note indicates that the Veteran 
still had a pterygium of the right eye.  The optometrist 
noted that the Veteran reported a history of one surgical 
removal of the pterygium in the past.  At this time, the 
Veteran reported having no visual complaints, aside from 
occasionally needing to use a magnifier.  The optometrist 
noted that the Veteran did not use glasses and vision was 
again noted to be 20/20.  Again, no opinion was offered 
linking the Veteran's eye disorder to his military service.  

Finally, in August 2000, the Veteran sought treatment for 
complaints of his right eye feeling like "sandpaper."  The 
optometrist noted that the Veteran had no drainage, 
photophobia, or active infection in either eye.  However, the 
Veteran's pterygium was noted to have regrown almost to the 
point of the Veteran's pupil.  A November 2003 VA outpatient 
treatment records indicate that the Veteran's right pterygium 
was still present.  No visual impairments were noted at this 
time either and no opinions as to etiology were provided.  

Based on the above evidence, the Board concludes that the 
Veteran's right eye pterygium is not related to his military 
service.  The record does not contain evidence of treatment 
for an eye disorder until 1992.  Also, the Veteran has not 
been noted to have a visual impairment at this time, as the 
above evidence indicates that the Veteran's pterygium has not 
affected his ability to see.  As such, service connection is 
not warranted.  

This conclusion is further supported by the passage of time 
between the Veteran's separation from service and his 
treatment for an eye disorder.  When considering whether or 
not to grant a claim for service connection, the Board may 
take into consideration the passage of a lengthy period of 
time in which the Veteran did not complain of the disorder at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the record contains no evidence 
prior to 1996 of any complaints relating to the eye.  The 
absence of any medical evidence of treatment for an eye 
disorder for approximately 28 years after separation from 
service tends to establish that the Veteran's current eye 
complaints are not a result of his military service.

The Board has also considered the opinion provided by the 
Veteran.  The Veteran believes that his current eye disorder 
is related to the use of sand paper and sand blasters while 
on active duty.  However, as previously discussed, a lay 
person is not capable of opining on matters requiring medical 
knowledge.  Routen, 10 Vet. App. at 186; see also Bostain, 
11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a 
determination as to etiology)).  VA has received no medical 
evidence suggesting that the Veteran's eye disorder may be 
related to his military service or exposure to sand, paint or 
other chemicals during active duty.  There is also no 
evidence of treatment for an eye disability while the veteran 
reportedly used these materials.  Therefore, the Board does 
not find the Veteran's opinion on this matter to be 
sufficiently credible to warrant a grant of service 
connection.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection an eye disorder, claimed as a visual 
impairment, must be denied.

Bilateral Leg Disorders

The Veteran contends that he is entitled to service 
connection for a left and right leg disorder.  However, upon 
review of all of the medical evidence of record, the Board 
finds that the evidence does not support the Veteran's 
contention.  As such, service connection for a left leg 
disorder and a right leg disorder is not warranted.  

The Veteran's service medical records are completely silent 
as to any complaints regarding his lower extremities.  
According to the Veteran's August 1964 separation 
examination, the Veteran's feet and lower extremities were 
found to be normal at the time of separation.  Likewise, in 
the Veteran's self-report of medical history accompanying 
this examination, the Veteran reported that his health was 
good, and that he did not then, nor had he ever, suffered 
from cramps in his legs or foot trouble.  Therefore, the 
service medical evidence establishes that a disorder of the 
Veteran's lower extremities did not manifest during his 
military service.  

The Veteran's post-service medical records do suggest that 
the Veteran has since complained of pain and numbness in his 
lower extremities.  A VA treatment note from May 1996 notes 
that the Veteran injured his left foot and ankle.  X-ray 
images were taken of the Veteran's foot and they were 
interpreted to be negative.  An October 1996 podiatry note 
suggests that the Veteran injured his left foot while kicking 
someone during a fight in May 1996.  A November 2003 new 
patient consultation note also reports that the Veteran 
fractured his right ankle in the 1970s.  Both of these 
incidents occurred after separation from active duty, 
however.  

The November 2003 new patient clinical note also indicates a 
history of peripheral neuropathy with numbness at the soles 
of both feet.  The Veteran also complained of weakness and 
abnormal balance of the lower extremities.  X-ray images were 
taken of the Veteran's cervical and lumbar spines, and the 
Veteran was diagnosed with severe degeneration of the 
cervical spine and mild degeneration of the lumbar spine.  
The veteran is not service-connected for a spinal disorder.  
The Veteran was also diagnosed with paresthesias, and the 
examiner noted that further study was needed to rule out 
alcohol related neuropathy, vitamin deficiency, thyroid 
disease, or diabetes mellitus.  The record does not indicate 
that follow up treatment was performed.  

In a December 2004 Administrative ruling, the Social Security 
Administration concluded that the veteran's neuropathy and 
balance problems were a consequence of the veteran's long 
history of alcohol abuse.  

The above evidence does suggest that the Veteran has a 
disability of the lower extremities, manifested by pain and 
numbness.  However, VA has received no medical evidence 
suggesting that there may be a link between this current 
disability and the Veteran's military service.  As such, the 
Board concludes that service connection is not warranted for 
a bilateral leg disability.  

The Board also considered the evidence provided by the 
Veteran.  The Veteran submitted an article to VA that 
discusses potential neurotoxic effects due to lead toxicity, 
including foot drop.  The Board notes that, with regard to 
medical treatise evidence, the Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the evidence submitted by the Veteran is 
not accompanied by the opinion of any medical expert.  The 
Board concludes that this information is insufficient to 
establish the required medical nexus opinion.  

There is no evidence suggesting that the Veteran suffers from 
lead toxicity or that he was exposed to toxic levels of lead 
in-service.  The Veteran's personnel records and service 
medical records do not mention lead exposure and none of the 
Veteran's post-service medical evidence suggests that the 
Veteran has a history of lead exposure.  Without such 
evidence, an article linking diseases to lead toxicity is of 
no relevance.  Further, the Veteran's medical records 
indicate that he has worked as a handyman and an auto 
repairman since his separation from service, working with 
paints and other substances.  If the evidence did establish 
exposure to lead, which the Board is not conceding, there is 
no evidence linking this exposure to military service rather 
than post-service occupational exposure.  The Board does not 
find the article submitted by the Veteran to provide support 
in favor of his claim.  

The Board has also considered the testimony of the Veteran 
provided during his December 2008 Travel Board hearing.  The 
Veteran testified that he believed the disability of his 
lower extremities was due to sitting in what was called a 
"bosun's chair" for many hours while painting.  The Veteran 
testified that he was exposed to solvents and paint while in 
this chair and that the design of the chair itself would cut 
off the circulation to his extremities.  It is the Veteran's 
opinion that these factors resulted in his bilateral lower 
extremity disability.  

However, as previously discussed, the evidence does not 
support this contention.  Also, a lay person is not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a determination as to etiology)).  VA has received 
no medical evidence suggesting that the Veteran's complaints 
regarding his lower extremities may be related to his 
military service, a bosun's chair, or exposure to paints and 
other chemicals during active duty.  Therefore, the Board 
does not find the Veteran's opinion on this matter to be 
sufficiently credible to warrant a grant of service 
connection.  

In conclusion, there is no competent medical evidence of 
record suggesting that the veteran's current complaints of 
lower extremity pain and numbness may in any way be related 
to his military service.  Further, the veteran's service 
medical records establish that this disorder did not manifest 
during the veteran's military service.  As such, service 
connection is not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claims of 
entitlement to service connection for a left leg disorder and 
a right leg disorder must be denied.

Bilateral Arm and Shoulder Disorders

The Veteran also contends that he is entitled to service 
connection for disorders of his upper extremities, to include 
his shoulders.  However, the Board has thoroughly reviewed 
the competent evidence of record, and found no evidence 
suggesting that the Veteran's upper extremity symptomatology 
may be related to his military service.  As such, service 
connection cannot be granted.  

The Veteran's service medical records are entirely silent of 
any complaints of upper extremity pain, numbness or other 
symptomatology.  According to the Veteran's separation 
examination of August 1964, his upper extremities were found 
to be normal at the time of separation.  Also, in his own 
report of medical history accompanying the examination, the 
Veteran reported that did not then, nor had he ever, suffered 
from painful shoulders, painful elbows, neuritis, or bone, 
joint or other deformity.  The Veteran described his health 
as good.  This evidence tends to establish that a disability 
of the upper extremities, including the shoulders, did not 
manifest during his military service.  

The first post-service medical evidence of record of 
complaints regarding the upper extremities is dated July 
1996.  According to this note, the Veteran complained of 
numbness on the last three digits of his hands for 
approximately the last three months.  The Veteran also 
reported bilateral shoulder pain since being assaulted on the 
street 3 months earlier during a VA nerve conduction study.  
The VA neurologist concluded that these symptoms were the 
neurogenic component of the Veteran's thoracic outlet 
syndrome.  X-rays indicated that the Veteran was suffering 
from spondylosis of the cervical spine at this time as well.  
The Veteran has not been service-connected for a spinal 
disorder.  

In July 1997, the Veteran again sought treatment for numbness 
in both of his hands.  The examiner noted a need to rule out 
rheumatoid arthritis versus alcoholic peripheral neuropathy.  
In September 1997, the Veteran underwent a carpal tunnel 
syndrome evaluation, due to what he described as constant 
moderate wrist pain.  It does not appear from the record that 
a diagnosis of carpal tunnel syndrome was actually assigned 
at this time.  

In March 1998, the Veteran sought treatment for bilateral 
wrist numbness and lower back pain when bending over while 
working.  A diagnosis of polyarthralgia was assigned.  
However, an August 1998 outpatient treatment note indicates 
that the Veteran's neurologic symptoms are more likely due to 
alcoholic neuropathy.  Subsequently, in October 1998, it was 
diagnosed as upper extremity paresthesias.  Therefore, the 
actual diagnosis is unclear.  A December 2004 Administrative 
ruling by the Social Security Administration concluded that 
the veteran's neuropathy and balance problems were a 
consequence of the veteran's long history of alcohol abuse.  
However, the medical evidence noted above is not entirely 
clear on this matter.  

A November 2003 record is the final evidence of record 
regarding the Veteran's upper extremities.  The Veteran 
sought treatment again complaining of numbness in both of his 
arms.  The Veteran was assigned with a diagnosis of 
paresthesias, with a need to rule out radiculopathy, 
alcoholic neuropathy, or a vitamin deficiency.  X-rays were 
again taken of the Veteran's spine and degenerative changes 
were noted in the lumbar and cervical regions.  

The above evidence establishes that the Veteran currently 
suffers from a disability of the upper extremities.  It is 
not clear if these symptoms are related to a spinal disorder, 
alcoholism, or another disorder.  However, the specific 
diagnosis is not the deciding factor in this case.  What is 
decisive is the fact that none of the above evidence suggests 
that there may be a relation of any sort between the 
Veteran's military service and the current symptomatology he 
is experiencing in his upper extremities.  Without some 
evidence suggesting a link between the two, service 
connection may not be granted.  

This conclusion is further supported by the passage of time 
between the Veteran's separation from service and his 
treatment for upper extremity pain.  When considering whether 
or not to grant a claim for service connection, the Board may 
take into consideration the passage of a lengthy period of 
time in which the Veteran did not complain of the disorder at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the record contains no evidence 
prior to 1996 of any complaints of upper extremity pain or 
numbness.  The absence of any medical evidence of treatment 
for upper extremity symptoms for more than 30 years after 
separation from service tends to establish that the Veteran's 
current symptomatology is not a result of his military 
service.

The Board has also considered the evidence provided by the 
Veteran.  As discussed in the previous section, the Veteran 
submitted an article to VA that discusses potential 
neurotoxic effects due to lead toxicity, including wrist 
drop.  The Board again notes that medical treatise evidence 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern, 12 Vet. App. at 228; see also Sacks, 11 
Vet. App. at 314 and Wallin, 11 Vet. App. at 509.  In the 
present case, the evidence submitted by the Veteran is not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is again insufficient to 
establish the required medical nexus opinion.  

Also, the Board must again point out that there is no 
evidence suggesting that the Veteran suffers from lead 
toxicity, or that he was exposed to toxic levels of lead.  
Without such evidence, an article linking diseases to lead 
toxicity is of no relevance.  Further, the Veteran's medical 
records indicate that he has worked as a handyman and an auto 
repairman since his separation from service, working with 
paints and other substances.  If the evidence did establish 
exposure to lead, which the Board is not conceding, there is 
no evidence linking this exposure to military service rather 
than post-service occupational exposure.  The Board does not 
find the article submitted by the Veteran to provide support 
in favor of his claim.  

The Board has again considered the testimony of the Veteran 
provided during his December 2008 Travel Board hearing as 
well.  The Veteran testified that he believed the disability 
of his upper extremities was due to hanging in the bosun's 
chair for many hours while painting.  The Veteran testified 
that he was exposed to solvents and paint while in this chair 
and that the design of the chair itself would cut off the 
circulation to his extremities.  It is the Veteran's opinion 
that these factors resulted in his bilateral upper extremity 
disability.  

However, as previously discussed, there is no medical 
evidence suggesting that the veteran's contention may be 
possible.  Also, a lay person is not capable of opining on 
matters requiring medical knowledge.  Routen, 10 Vet. App. at 
186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a determination as to etiology)).  VA has received no 
medical evidence suggesting that the Veteran's complaints 
regarding his lower extremities may be related to his 
military service or exposure to paints and other chemicals 
during active duty.  Therefore, the Board does not find the 
Veteran's opinion on this matter to be sufficiently credible 
to warrant a grant of service connection.  

As a final matter, the Board notes that according to a 
November 2003 VA clinic note, the Veteran had a history of a 
gunshot wound in the left axilla in the 1970s or 1980s.  The 
axilla is the region between the upper thoracic wall and the 
upper limb.  Cite at 187.  This is unfavorable evidence for 
the Veteran's claim of a left upper extremity disorder, as it 
suggests that the Veteran's reported disability may be 
related to an incident that occurred decades after his 
separation from service.  

In conclusion, while there is evidence that the Veteran 
experiences pain and numbness of the upper extremities, there 
is no competent evidence suggesting that this is in any way 
related to the Veteran's military service.  In fact, while 
the medical evidence of record suggests numerous theories, 
including alcohol, not a single theory proffered by the 
medical experts involves the Veteran's military service.  
There is no competent evidence in support of the veteran's 
claim.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claims of 
entitlement to service connection for a right upper extremity 
disability and a left upper extremity disability must be 
denied.

Effects of Chemical Exposure, to Include Paints

The Veteran contends that he was exposed to lead based paints 
and other solvents in service.  According to the Veteran, he 
would clean the equipment that held rockets on a daily basis.  
He would use a wire brush, then sandpaper, and finally 
solvents.  He would then use paints that the Veteran contends 
were lead based to repaint the equipment.  The Veteran's 
service medical records are silent as to any complaints due 
to paint fumes, solvents or any other chemical.  The 
Veteran's personnel records also fail to indicate that the 
Veteran was exposed to these substances.  

The Veteran's service medical records do indicate that the 
Veteran was seen for dizzy spells in July 1963.  The Veteran 
reported having similar spells approximately 3 years earlier, 
which would have been prior to his enlistment in the 
military.  The examiner noted that there was no evidence 
indicating the exact pathology, but the examiner suggested 
that the Veteran reduce his smoking of cigarettes.  No 
mention was made of chemical exposure during active duty.  
There are also no post-service medical records mentioning 
chemical exposure during the Veteran's military service.  

The Veteran claims his history of dizziness and neurological 
manifestations described in the previous sections are a 
result of exposure to lead based paints and other chemicals.  
However, there is no competent evidence of any current 
residuals of exposure to paint or other chemicals while in 
service.  The mere exposure to chemical fumes is not in and 
of itself a disability.  In the absence of evidence of a 
current disorder that has been linked to chemical exposure, 
the claim must be denied.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of exposure to 
chemicals, to include paint, must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for an eye disorder, 
claimed as visual impairment, is denied.  

Entitlement to service connection for a left leg disorder is 
denied.  

Entitlement to service connection for a right leg disorder is 
denied.  

Entitlement to service connection for a left arm and shoulder 
disorder is denied.  

Entitlement to service connection for a right arm and 
shoulder disorder is denied.  

Entitlement to service connection for the residual effects of 
chemical exposure, to include paints, is denied.  




REMAND

The Veteran contends that he is entitled to service 
connection for post-traumatic stress disorder (PTSD).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.

The Veteran claims that he has PTSD as a result of a 
traumatic event he experienced in service.  Specifically, he 
has indicated, including during the December 2008 hearing, 
that while serving at Vandenberg Air Force Base a rocket 
malfunctioned and exploded (this may have happened on two 
occasions) nearby.  He indicated that this occurred between 
1962 and 1964.  From a review of the Veteran's personnel 
records, he served on that base from October 1962 to August 
1964.  

This claim was denied mainly because there were no confirmed 
stressors.  The Board is of the opinion that an attempt to 
verify the Veteran's stressor should be made.  

The Board also notes that the medical evidence is somewhat 
conflicting as to whether the Veteran has PTSD.  VA medical 
records tend not to diagnose the disability, but there are 
some private records that reflect such a diagnosis.  The 
disorder has not been linked to the above-discussed stressor 
however.  Another VA psychiatric examination should be 
accomplished if the stressor is verified.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)) 
to verify the claimed stressor, i.e., 
whether the rocket malfunctions at 
Vandenberg Air Force Base in fact occurred 
between October 1962 and August 1964.  

A copy of the Veteran's service personnel 
records showing his units and assignments 
should be provided with the request to the 
JSRRC.

2.  After response is received from the 
JSRRC, if any stressor is verified, the 
Veteran should be afforded psychiatric 
examination.  The claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions, and the information obtained 
during stressor development.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should be informed that only 
stressors or stressful conditions that 
have been verified by the AMC may be used 
as a basis for a diagnosis of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as not 
that the Veteran has PTSD as a result of 
the stressor found to be established by 
the record during his military service?

A complete rationale for the opinion 
expressed must be provided.  

3.  The expanded record should then be 
reviewed and it should be determined if 
the Veteran's claim can be granted.  If 
the claim is not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


